Citation Nr: 1024439	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a hip disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




REMAND

The Veteran served on active duty from August 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the Veteran's original claim identified 
the issue as a claim of service connection for trochanteric 
bursitis.  However, other diagnoses regarding the hip 
symptoms the Veteran experiences have been made.  
Accordingly, the Board has re-characterized the issue on 
appeal to reflect this change.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The Veteran submitted an informal claim in September 2007.  
He followed that with the submission of a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in October 
2007.  The Veteran related how he had suffered a caustic 
water burn to his right leg while performing duties in the 
backfire room of a ship.  He further related how his duties 
required constant climbing of ladders to perform his 
shipboard duties.  He maintained that his climbing of the 
ladders caused him to develop trochanteric bursitis.

The Veteran's DD 214 reflects that he served as a boiler 
tender in service.  His service treatment records (STRs) were 
obtained.  They confirmed the Veteran's statement of 
suffering a burn to his right leg in April 1963.  The STRs 
show that he had first and second degree chemical burns.  The 
burns healed without further problems by the time of his 
release from active duty in July 1963.  His July 1963 
physical examination did not reflect any problems with his 
hips.

The Veteran submitted a statement from a J. T. Waterbury, 
M.D. in November 2007.  Dr. Waterbury stated the following: 
"[The Veteran] has tender scars from a caustic water burn 
and trochanteric bursitis.  The exposure to the caustic water 
and the constant climbing of the ladders in the ship has more 
likely than not been aggrieved or caused by his military 
service in the Navy."

The Veteran was afforded a VA examination in May 2008.  The 
examiner reported that the claims folder was available for 
review.  She noted that the Veteran's main complaint was 
bilateral hip and low back pain.  The Veteran reported that 
he first experienced pain in his hips with walking in 2002 
and it had worsened by 2005.  The examiner noted that there 
were no x-rays for review.  She examined the Veteran's hips.  
Her impression was that the examination was consistent with 
bilateral hip degenerative changes.  She again noted the 
absence of x-rays but said the Veteran was tender over the 
bilateral greater trochanteric areas and had received 
injections in these areas in the past.  She said it was 
"more likely perhaps" that the Veteran's hip pain was 
related to his degenerative changes of his hips.  The 
examiner did not address whether the degenerative changes of 
the hips or the Veteran's trochanteric bursitis were related 
to his military service.

The Veteran's claim was denied in June 2008.  He submitted 
his notice of disagreement (NOD) in July 2008.  In May 2008, 
the Veteran provided the name of a physician, N. A. Khalili, 
M.D., that he said knew about his condition "as of now" and 
listed trochanteric bursitis.

The Board notes that the VA examiner elicited information 
from the Veteran regarding treatment for his trochanteric 
bursitis, to include injections, but there is no evidence of 
this of record.  In addition, the examiner failed to provide 
an opinion in regard to whether any hip disorder was related 
to service.  The examination was inadequate and a new 
examination must be provided on remand.

The Veteran submitted a statement from Dr. Waterbury but no 
treatment records.  The statement was less than clear as to 
what Dr. Waterbury meant.  Obviously the Veteran meant the 
statement to be supportive of his claim; however, as worded, 
the statement does nothing in that regard.  The Veteran 
should be advised that he could have Dr. Waterbury submit a 
new statement that directly addresses whether any present hip 
disorder is related to his military service.  Further, the 
Veteran should submit the treatment records from Dr. 
Waterbury or authorize the agency of original jurisdiction 
(AOJ) to obtain them.

Finally, the Veteran identified a source of additional 
medical evidence.  He stated that Dr. Khalili had recent 
medical records in regard to current treatment.  The Veteran 
should either provide those records or authorize the AOJ to 
do so on his behalf.  

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  This 
would include the records of Dr. Khalili 
identified by the Veteran in his May 2008 
submission.

It would be helpful to the development of 
the claim if the earliest records from 
Dr. Waterbury could be obtained.  The 
Veteran should also be advised that he 
could submit a statement from Dr. 
Waterbury that directly addresses the 
issue of whether any current hip disorder 
is related to his period of military 
service.

2.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to evaluate his 
claim for service connection for any hip 
disorder.  The claims folder and a copy 
of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  The 
results of such must be included in the 
examination report.

The examiner is requested to identify any 
and all disorders of the hips.  The 
examiner is also requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed hip disorder is directly 
related to the Veteran's military 
service.  A complete rationale for any 
opinion expressed must be provided.

3.  After undertaking any other 
development deemed appropriate the AOJ 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
AOJ.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

